DETAILED ACTION
1. Claims 1-28 are pending. Claims 1-28 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
3. Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on October 27, 2020.

Information Disclosure Statement
4. The information disclosure statements (IDS) submitted on 07/22/2022 6/15/2022 6/28/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. The initialed and dated copies of Applicants’ IDS forms 1449 are attached to this instant Office Action

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5. Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations 15-19 and 21-28 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the “module” as defined here is not specifically found in the specifications with appropriate structure.  If these units can’t be identified the applicant needs to demonstrate structure and function if the applicant wants to invoke this. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Therefore, the claims and associated dependent claims are indefinite and are rejected under 35 U.S.C. 112(b).
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to
an abstract idea without significantly more.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019
Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7
January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the
USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the
Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and
Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-28 are
determined to be directed to an abstract idea. The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of
the basic tools of scientific and technological work might serve to impede, rather than promote,
innovation. Still, inventions that integrate the building blocks of human ingenuity into something more
by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of
ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships,
mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g.,
concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the
grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-
categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations,
advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal
behavior or relationships or interactions between people (e.g., social activities, teaching, and following
rules or instructions).

	The limitations and steps described in Claim 1 are a method for determining vehicle get-on-and-off places, the method comprising: receiving, a first destination and a first origin with a vehicle call request from a first user terminal (Receiving and Analyzing Information; an observation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); setting, a plurality of first candidate get-on places within a predetermined distance with respect to the first origin and a plurality of first candidate get- off places within a predetermined distance with respect to the first destination (Transmitting and Analyzing Information; observation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); generating, a plurality of first get-on-and-off pairs by combination of the plurality of first candidate get-on places and the plurality of first candidate get-off places (Transmitting and Analyzing Information; observation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); determining, a first passenger moving time according to a pre-get- on walking time from the first origin to the first candidate get-on place, a post-get-off walking time from a first candidate get-off place to the first destination, and a vehicle travel time required for a first vehicle to travel from the first candidate get-on place to a first candidate get-off place, for each of the plurality of first get-on-and-off pairs (Receiving and Analyzing Information; an observation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); determining, a vehicle running time according to a cost for the first vehicle to travel through the first candidate get-on place and the first candidate get-off place, for each of the plurality of first get-on-and-off pairs (Analyzing Information; an evaluation and judgement, a Mental Process and Commercial Interactions a
Certain Method of Organizing Human Activity); determining, a total travel time by summing the first passenger moving time and the vehicle running time, for each of the plurality of first get-on-and-off pairs (Receiving and Analyzing Information; an observation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); and selecting, a first get-on place and a first get-off place as a first candidate get-on place and a first candidate get-off place having a minimum total travel time from among a plurality of total travel times with respect to the plurality of first get- on-and-off pairs, respectively (Transmitting and Analyzing Information; observation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of evaluation, judgement and observation for the limitation in the mind for the purposes of Commercial Interactions and business relations and Organizing Human Activity. That is, other than server, nothing in the claim elements preclude the step from practically being performed or read into the mind for the purposes of Mental Process and Organizing Human Activity. For example, determining vehicle get-on-and-off places includes receiving destination and origin with a vehicle call request, setting candidate get-on places within predetermined distance with respect to the origin and candidate get-off places, and generating get-on-and-off pairs by combination represents what a travel agent does to create travel plans for clients. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. As described above, these process recite limitations for commercial interactions with business relations, a “Method of Organizing Human Activity”.
This judicial exception is not integrated into a practical application. For example, the claim
recites the additional elements of the server. These elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for receiving and transmitting information for vehicle call requests are insignificant extra-solution activity as this is receiving and transmitting data for vehicle call requests as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. As discussed above with respect to integration of the abstract idea into
a practical application, the steps amounts to no more than mere instructions to apply the exception
using a generic computer component. Mere instructions to apply an exception using a generic computer
component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s
Specification writes:
[0083] The modules introduced in the operation server 10 may mean a logical portion of a program executed by the operation server 10 to perform a specific function, which may be stored in the memory the operation server 10, and may be processed by a processor of the operation server 10. Such modules may be realized as software or a combination of software. The memory of the operation server 10 stores data related to information, and may include various types of memories such as a high-speed random access memory, a magnetic disk storage device, a flash memory device, and non-volatile memory such as a non-volatile solid-state memory device, and the like.

Which shows that this is a generic system being utilized for this process, such as server as
described above with no detail as to how this is performed or what would make this non-generic, and
from this interpretation, one would reasonably deduce the aforementioned steps are all functions that
can be done on generic components, and thus this is application of an abstract idea on a generic
computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s
specification has been used as above satisfying any such requirement. For the receiving and transmitting
steps for vehicle call requests that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the server, nor the receiving and transmitting steps for vehicle call requests as above, are anything other than generic, and the MPEP Section 2106.05(d) indicates that mere receipt and transmitting of data for vehicle call requests is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
In support, the courts have previously found that utilization of a computer to receive or
transmit data and communications over a network and/or employing generic computer memory and
processor capacities store and retrieve information from a computer memory are insufficient computer-
implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a
computer for sending and receiving data or information over a computer network and storing and
retrieving information from computer memory, see at least: receiving or transmitting data over a
network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362;
sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115
USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending
information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096
(Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving
information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d
1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing
repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687
F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive
calculations does not impose meaningful limits on the scope of the claims.
Independent claim 15 also contain the identified abstract ideas above, with the additional element module which is highly generalized as per the applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent Claims 2-14 and 16-28 also contain the identified abstract ideas which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Therefore, Claims 1-28 are ineligible.
For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).
7. Claims 15-28, drawn to a system defined merely by software, or terms synonymous with software or files, represents functional descriptive material (e.g. data structures or software) per se. Such material is considered non-statutory when claimed without appropriate corresponding structure. Here, in the broadest reasonable interpretation consistent with the specification, the applicant's elements of “module” and “server” encompasses functions that can be executed entirely as software per se. Programs do not recite a structure, and in the broadest reasonable interpretation can be software which is used for controlling hardware as the specification does not specify this. As currently written, the claimed system lacks structure, and thus is non-statutory

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. Claim(s) 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2019/0033084 to Chen (hereinafter referred to as “Chen”) in view of US publication number 2018/0188049 to Shi (hereinafter referred to as “Shi”).

(A) As per claims 1/15, Chen teaches determining vehicle get-on-and-off places, the method comprising: receiving, a destination and a origin with a vehicle call request from a user terminal (Chen: [determining vehicle “start location” and “end location” or get on and off places comprising receiving a destination and a origin 0006 with a vehicle call request from a user “mobile device” or terminal 0039]); 
setting, a plurality of candidate get-on places within a predetermined distance with respect to the origin and a plurality of candidate get- off places within a predetermined distance with respect to the destination (Chen: [setting a plurality of candidate “start locations” or get-on places 0040 within a predetermined distance with respect to the origin 0007 and a plurality of candidate “end locations” or get-off places 0040 within a predetermined distance with respect to the destination 0006]); 
generating, a plurality of get-on-and-off pairs by combination of the plurality of candidate get-on places and the plurality of candidate get-off places (Chen: [generating a plurality of “start and end points” or get-on-and-off pairs by combination of 0008 the plurality of candidate “start locations” or get-on places and candidate “end locations” or get-off places 0040]); 
determining, a passenger moving time according to a pre-get- on walking time from the origin to the candidate get-on place, a post-get-off walking time from a candidate get-off place to the destination, and a vehicle travel time required for a vehicle to travel from the candidate get-on place to a candidate get-off place, for each of the plurality of get-on-and-off pairs (Chen: [determining a passenger moving time according to a pre-get on walking time from the origin 0013 to the candidate “start locations” or get-on place 0040 a post get-off walking time 0013 from a candidate “end locations” or get-off place 0040 to the destination 0013 and a vehicle travel time required for the vehicle to travel from the 0039 candidate “start locations” or get-on place 0040 for each of the “start and end points” or get-on-and-off pairs 0008]); 
determining, a vehicle running time for the vehicle to travel through the candidate get-on place and the candidate get-off place, for each of the plurality of get-on-and-off pairs (Chen: [determining a vehicle running time for the vehicle for the vehicle to travel 0039 through the candidate “start locations” or get-on place 0040 and candidate “end locations” or get-off place 0040 for each of the “start and end points” or get-on-and-off pairs 0008]); 
determining, a total travel time by the passenger moving time and the vehicle running time, for each of the plurality of get-on-and-off pairs (Chen: [determining a total travel time 0040 the passenger moving time 0013 and vehicle running time 0039 for each of the “start and end points” or get-on-and-off pairs 0008]); 
and selecting, a get-on place and a get-off place as a candidate get-on place and a candidate get-off place having a total travel time from among a plurality of total travel times with respect to the plurality of get- on-and-off pairs, respectively (Chen: [selecting a the candidate “start locations” or get-on place and candidate “end locations” or get-off place a total travel time 0040 for each of the “start and end points” or get-on-and-off pairs 0008).
Although Chen teaches the determination of vehicle origins and destinations, it does not explicitly teach the ranking of specific elements, sums, use of costs for transportation and the minimum values
Shi teaches:
The ranking of specific elements (Shi: [the ranking of specific elements 0183])
The summing of values (Shi: [the summing of values 0093])
Having minimum values (Shi: [having minimum values 0125])
The use of costs for transportation (Shi: [the use of “fares” or costs for transportation 0177])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of vehicle origins and destinations of Chen with the ranking of specific elements, sums, use of costs for transportation and the minimum values of Shi as they are analogous art along with the current invention which solve problems with the determination of vehicle travel, and the combination would lead to an improved system of the determination of vehicle travel as taught in [0172] of Shi.
The reference Chen also teaches server and other associated computer components 0098 for this and subsequent claims.

(B) As per claims 2/16, Chen teaches receiving, a origin and a destination with a vehicle call from a user terminal as in claim 1; 
setting, a plurality of candidate get-on places within a predetermined distance with respect to the origin, and setting a plurality of candidate get-off places within a predetermined distance with respect to the destination as in claim 1; 
generating, a plurality of get-on-and-off pairs by combination of the plurality of candidate get-on places and the plurality of candidate get-off places as in claim 1; 
and determining, a passenger moving time according to a pre- get-on walking time from the origin to a candidate get-on place, a post-get- off walking time from a candidate get-off place to the destination, and a vehicle travel time required for the vehicle to travel from the candidate get-on place to the candidate get-off place, for each of the plurality of get-on-and- off pairs, wherein the vehicle running time is determined further in consideration of the plurality of get-on-and-off pairs, and wherein the total travel time is determined by the passenger moving time, the passenger moving time, and the vehicle running time as in claim 1.
Although Chen teaches the determination of vehicle origins and destinations, it does not explicitly teach the ranking of specific elements and sums.
Shi teaches:
The ranking of specific elements (Shi: [the ranking of specific elements 0183])
The summing of values (Shi: [the summing of values 0093])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of vehicle origins and destinations of Chen with the ranking of specific elements and sums of Shi as they are analogous art along with the current invention which solve problems with the determination of vehicle travel, and the combination would lead to an improved system of the determination of vehicle travel as taught in [0172] of Shi.

(C) As per claims 3/17, Chen teaches the determining of the vehicle running time includes: determining the vehicle running time for the vehicle to travel through the candidate get-on places, and the candidate get-off places, for each in a plurality obtained as combination of one in the plurality of get-on-and-off pairs and one in the plurality of get-on- and-off pairs as in claim 1. Chen also teaches entire pathways (Chen: [“total…distance in moving” or entire pathway 0058]).
Although Chen teaches the determination of vehicle origins and destinations, it does not explicitly teach the ranking of specific elements and costs for transportation.
Shi teaches:
The ranking of specific elements (Shi: [the ranking of specific elements 0183])
The use of costs for transportation (Shi: [the use of “fares” or costs for transportation 0177])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of vehicle origins and destinations of Chen with the ranking of specific elements and costs for transportation of Shi as they are analogous art along with the current invention which solve problems with the determination of vehicle travel, and the combination would lead to an improved system of the determination of vehicle travel as taught in [0172] of Shi.

(D) As per claims 4/18, Chen teaches the determining of the total travel time includes: determining the total travel time of the passenger moving time and the passenger moving time with the vehicle running time, for each in the plurality as in claim 1. Chen also teaches entire pathways (Chen: [“total…distance in moving” or entire pathway 0058]).
Although Chen teaches the determination of vehicle origins and destinations, it does not explicitly teach the ranking of specific elements and sums.
Shi teaches:
The ranking of specific elements (Shi: [the ranking of specific elements 0183])
The summing of values (Shi: [the summing of values 0093])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of vehicle origins and destinations of Chen with the ranking of specific elements and sums of Shi as they are analogous art along with the current invention which solve problems with the determination of vehicle travel, and the combination would lead to an improved system of the determination of vehicle travel as taught in [0172] of Shi.

(E) As per claims 5/19, Chen teaches selecting a candidate get-on place and a candidate get-off place having a total travel time from among a plurality of total travel times with respect to the plurality as a get-on place and a get-off place with respect to the user terminal, wherein the selecting of the get-on place and the get-off place includes, selecting the candidate get-on place and the candidate get-off place of the total travel time as the get-on place and the get-off place with respect to the user terminal as in claim 1. Chen also teaches entire pathways (Chen: [“total…distance in moving” or entire pathway 0058]).
Although Chen teaches the determination of vehicle origins and destinations, it does not explicitly teach the ranking of specific elements and the minimum values
Shi teaches:
The ranking of specific elements (Shi: [the ranking of specific elements 0183])
Having minimum values (Shi: [having minimum values 0125])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of vehicle origins and destinations of Chen with the ranking of specific elements and the minimum values of Shi as they are analogous art along with the current invention which solve problems with the determination of vehicle travel, and the combination would lead to an improved system of the determination of vehicle travel as taught in [0172] of Shi.

(F) As per claims 6/20, Chen teaches for each of the plurality of get-on-and-off pairs of a vehicle, determining the passenger moving time, determining the vehicle running time, and determining the total travel time are performed, and wherein the selecting includes: selecting a vehicle corresponding to a total travel time from among a plurality of total travel times with respect to the plurality of get-on- and-off pairs of the vehicle and the vehicle as in claim 1; 
and selecting the candidate get-on place and the candidate get-off place of the total travel time as the get-on place and the get-off place as in claim 1.
Although Chen teaches the determination of vehicle origins and destinations, it does not explicitly teach the ranking of specific elements and the minimum values
Shi teaches:
The ranking of specific elements (Shi: [the ranking of specific elements 0183])
Having minimum values (Shi: [having minimum values 0125])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of vehicle origins and destinations of Chen with the ranking of specific elements and the minimum values of Shi as they are analogous art along with the current invention which solve problems with the determination of vehicle travel, and the combination would lead to an improved system of the determination of vehicle travel as taught in [0172] of Shi.

(G) As per claims 7/21, Chen teaches receiving a origin and a destination with a vehicle call from a user terminal as in claim 1; 
setting a plurality of candidate get-on places within a predetermined distance with respect to the origin, and setting a plurality of candidate get- off places within a predetermined distance with respect to the destination as in claim 1; 
generating a plurality of get-on-and-off pairs by combination of the plurality of candidate get-on places and the plurality of candidate get-off places as in claim 1; 
determining a passenger moving time according to a pre-get-on walking time from the origin to a candidate get-on place, a post-get-off walking time from a candidate get-off place to the destination, a vehicle travel time required for the vehicle to travel from a candidate get-on place to the candidate get-off place, for each of the plurality of get-on-and-off pairs as in claim 1; 
and determining a passenger moving time according to a pre-get-on walking time from the origin to the candidate get-on place, a post-get-off walking time from the candidate get-off place to the destination, a vehicle travel time required for the vehicle to travel from the candidate get-on place to the candidate get-off place, for each of the plurality of get-on-and-off pairs, wherein, for each of the vehicle and the vehicle, the vehicle running time is determined by adding one in the plurality of get-on-and-off pairs to one in the plurality of get-on-and-off pairs, and the total travel time is determined the passenger moving time or the passenger moving time to the passenger moving time as in claim 1.
Although Chen teaches the determination of vehicle origins and destinations, it does not explicitly teach the ranking of specific elements and addition.
Shi teaches:
The ranking of specific elements (Shi: [the ranking of specific elements 0183])
The addition of values (Shi: [the addition of values 0031])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of vehicle origins and destinations of Chen with the ranking of specific elements and addition of Shi as they are analogous art along with the current invention which solve problems with the determination of vehicle travel, and the combination would lead to an improved system of the determination of vehicle travel as taught in [0172] of Shi.

(H) As per claims 8/22, Chen teaches the determining of the vehicle running time includes: determining the vehicle running time for the vehicle to travel through the candidate get-on places, and the candidate get-off places, for each in a plurality obtained as combination of one in the plurality of get-on-and-off pairs and one in the plurality of get-on- and-off pairs as in claim 1. Chen also teaches entire pathways (Chen: [“total…distance in moving” or entire pathway 0058]).; 
and determining the vehicle running time for the vehicle to travel through the candidate get-on places, and the candidate get-off places, for each in the plurality as in claim 1. Chen also teaches entire pathways (Chen: [“total…distance in moving” or entire pathway 0058]).
Although Chen teaches the determination of vehicle origins and destinations, it does not explicitly teach the ranking of specific elements and costs for transportation.
Shi teaches:
The ranking of specific elements (Shi: [the ranking of specific elements 0183])
The use of costs for transportation (Shi: [the use of “fares” or costs for transportation 0177])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of vehicle origins and destinations of Chen with the ranking of specific elements and costs for transportation of Shi as they are analogous art along with the current invention which solve problems with the determination of vehicle travel, and the combination would lead to an improved system of the determination of vehicle travel as taught in [0172] of Shi.

(I) As per claims 9/23, Chen teaches the determining of the total travel time includes: determining a total travel time for the vehicle of the passenger moving time and the passenger moving time with the vehicle running time, for each in the plurality as in claim 1. Chen also teaches entire pathways (Chen: [“total…distance in moving” or entire pathway 0058]); 
and determining a total travel time for the vehicle by the passenger moving time and the passenger moving time with the vehicle running time, for each in the plurality as in claim 1. Chen also teaches entire pathways (Chen: [“total…distance in moving” or entire pathway 0058]).
Although Chen teaches the determination of vehicle origins and destinations, it does not explicitly teach the ranking of specific elements and sums.
Shi teaches:
The ranking of specific elements (Shi: [the ranking of specific elements 0183])
The summing of values (Shi: [the summing of values 0093])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of vehicle origins and destinations of Chen with the ranking of specific elements and sums of Shi as they are analogous art along with the current invention which solve problems with the determination of vehicle travel, and the combination would lead to an improved system of the determination of vehicle travel as taught in [0172] of Shi.

(J) As per claims 10/24, Chen teaches selecting a vehicle corresponding to a total travel time from among a plurality of total travel times with respect to the plurality of entire paths, of the vehicle as in claim 1.; 
and selecting a candidate get-on place and a candidate get-off place of the total travel time as a get-on place and a get-off place with respect to the user terminal, wherein the selecting of the get-on place and the get-off place includes: selecting the candidate get-on place and the candidate get-off place of the total travel time as the get-on place and the get-off place with respect to the user terminal as in claim 1.
Although Chen teaches the determination of vehicle origins and destinations, it does not explicitly teach the ranking of specific elements and the minimum values
Shi teaches:
The ranking of specific elements (Shi: [the ranking of specific elements 0183])
Having minimum values (Shi: [having minimum values 0125])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of vehicle origins and destinations of Chen with the ranking of specific elements and the minimum values of Shi as they are analogous art along with the current invention which solve problems with the determination of vehicle travel, and the combination would lead to an improved system of the determination of vehicle travel as taught in [0172] of Shi.

(K) As per claims 11/25, Chen teaches the determining of the vehicle running time includes: determining the vehicle running time by time values converted from a time required to travel from a current position of the vehicle to the candidate get-off place via the candidate get-on place as in claim 1. Chen also teaches fuel use (Chen: [fuel “consumption” or use 0055])
Although Chen teaches the determination of vehicle origins and destinations, it does not explicitly teach the ranking of specific elements, costs for transportation, and sums.
Shi teaches:
The ranking of specific elements (Shi: [the ranking of specific elements 0183])
The summing of values (Shi: [the summing of values 0093])
The use of costs for transportation (Shi: [the use of “fares” or costs for transportation 0177])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of vehicle origins and destinations of Chen with the ranking of specific elements, costs for transportation, and sums of Shi as they are analogous art along with the current invention which solve problems with the determination of vehicle travel, and the combination would lead to an improved system of the determination of vehicle travel as taught in [0172] of Shi.

(L) As per claims 12/26, Chen teaches the determining of the passenger moving time includes: determining the passenger moving time by adding the vehicle travel time from the candidate get-on place to the candidate get-off place to a result obtained by the pre-get-on walking time and the post-get-off walking time with respect to a walking time as in claim 1.
Although Chen teaches the determination of vehicle origins and destinations, it does not explicitly teach the ranking of specific elements, multiplying, a weight for values, and sums.
Shi teaches:
The ranking of specific elements (Shi: [the ranking of specific elements 0183])
The summing of values (Shi: [the summing of values 0093])
The multiplying of values (Shi: [multiplying of values 0171])
Having a weight for values (Shi: [having a weight for values 0066])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of vehicle origins and destinations of Chen with the ranking of specific elements, multiplying, a weight for values, and sums of Shi as they are analogous art along with the current invention which solve problems with the determination of vehicle travel, and the combination would lead to an improved system of the determination of vehicle travel as taught in [0172] of Shi.

(M) As per claims 13/27, Chen teaches the determining of the total travel time includes: determining the total travel time by reflecting a characteristic with respect to each of the candidate get-on place and the candidate get-off place in consideration who has called the vehicle as in claim 1. Chen also teaches a passenger profile (Chen: [“user” or passenger profile 0013])
Although Chen teaches the determination of vehicle origins and destinations, it does not explicitly teach the ranking of specific elements and adjusting values.
Shi teaches:
The ranking of specific elements (Shi: [the ranking of specific elements 0183])
The adjusting of values (Shi: [the adjusting of values 0037])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of vehicle origins and destinations of Chen with the ranking of specific elements and adjusting values of Shi as they are analogous art along with the current invention which solve problems with the determination of vehicle travel, and the combination would lead to an improved system of the determination of vehicle travel as taught in [0172] of Shi.

(N) As per claims 14/28, Chen teaches the determining of the total travel time includes: determining the total travel time by the vehicle running time according to a passenger. Chen also teaches convenience (Chen: [convenience 0107]).
Although Chen teaches the determination of vehicle travel, it does not explicitly teach multiplying of values, a weight for values, use of costs for transportation, reduction of values and importance.
Shi teaches:
The multiplying of values (Shi: [multiplying of values 0171])
Having a weight for values (Shi: [having a weight for values 0066])
The use of costs for transportation (Shi: [the use of “fares” or costs for transportation 0177])
	A reduction of values (Shi: [A reduction of values 0082])
	Importance of values (Shi: [importance 0153])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of vehicle travel of Chen with multiplying of values, a weight for values, use of costs for transportation, reduction of values and importance of Shi as they are analogous art along with the current invention which solve problems with the determination of vehicle travel, and the combination would lead to an improved system of the determination of vehicle travel as taught in [0172] of Shi.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9927252 B1
Safe routing for navigation systems
Chokshi; Karna et al.
US 20180032928 A1
METHODS AND SYSTEMS FOR TRANSPORT CAPACITY SCHEDULING
LI; Shengwei et al.
US 20170323257 A1
SYSTEMS AND METHODS FOR ADJUSTING A PICK UP SCHEDULE FOR AN UNMANNED AERIAL VEHICLE
Cheatham, III; Jesse R. et al.
US 20170147951 A1
AUTOMATIC BOOKING OF TRANSPORTATION BASED ON CONTEXT OF A USER OF A COMPUTING DEVICE
Meyer; Cayden et al.
US 20160321566 A1
RIDE-SHARING JOINT RENTAL GROUPS
Liu; Yimin et al.
US 20160259341 A1
SYSTEMS, DEVICES, AND METHODS FOR PROVIDING PASSENGER TRANSPORT
High; Donald R. et al.
US 20160048298 A1
METHOD OF PROCESSING CONTENT AND ELECTRONIC DEVICE THEREOF
CHOI; Hyun-Chul et al.
US 20150161554 A1
INTELLIGENT DISPATCH SYSTEM FOR SELECTING SERVICE PROVIDERS
Sweeney; Matthew et al.


10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        11/5/2022

/ROBERT D RINES/Primary Examiner, Art Unit 3683